Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal filed on October 7, 2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                             
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 42-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the limitations of providing instructions and the instructions including a time period of less than 14 days is not supported in the originally filed application. It is noted that the claims filed 8/24/2018 containing the limitations were a preliminary amendment and are not supported by the parent application filed 2/27/2017, therefore, they are new matter since at the time the application was filed the inventor(s) did not have possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-49 are rejected under 35 U.S.C. 101 since the broadest reasonable interpretation of "providing" an element is making that element available (see the definition of providing at http://dictionary.com/browse/provide), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea. In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection. See Bilski v. Kappos, 561 U.S. (2010). It is noted that the claim does not provide any steps of carrying out the method of seating an aligner, such that the steps are only directed to providing the vibrational device and instructions.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 42, 45-46 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2016/154679) in view of Lowe et al. (9,907,626).
Lo teaches with respect to claim 42, a method for assisting a user to seat an orthodontic aligner into a desired portion over the dentition of the a user (pg. 3, ll. 21-29), the method comprising providing to a user a vibrational dental device having a mouthpiece configured to vibrate at a frequency between 60 Hz and 130 Hz (pg. 3, l. 36, pg. 19, l. 4-5, such that the device is provided to the user in a kit) and positioning the orthodontic aligner over a user’s dentition, placing the mouthpiece into a user’s oral cavity against the orthodontic aligner and applying, by vibrating the mouthpiece, an axial vibratory force on the orthodontic aligner where by the orthodontic aligner is seated on a user’s dentition (pg. 3, ll. 21-29). It is noted that the applicant does not claim the method including the steps above, only providing instructions for performing the method. Lo teaches performing the method as discussed above in detail, however, does not specifically teach providing the user instructions for carrying out the method as detailed above.
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to 
With respect to claim 45, Lo teaches vibrating the mouthpiece against all of a user’s teeth dentition that is covered with the orthodontic aligner (pg. 3, ll. 21-29, pg. 6, ll. 28-32). Lo teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions to the user for carrying the above step of the method.
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method taught by Lo to include providing instructions to the user for carrying out the method as taught by Lowe in order to ensure proper usage of the device.  
With respect to claim 46, Lo teaches wherein the axial vibratory force is primarily along a sagittal plane of a user’s oral cavity (pg. 15, ll. 16-18).
With respect to claims 48-49, Lo teaches the mouthpiece is configured to vibrate at a frequency between 110 and 130 Hz and 11-120 Hz (pg. 3, l. 36). Lo teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions to the user for carrying the above step of the method.
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to .  


Claims 43-44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2016/154679) in view of Lowe et al. (9,907,626) as applied to claim 42 above, and further in view of Way (2013/0273490).
Lo/Lowe teaches the invention as substantially claimed and discussed above in detail including the step of providing instructions and Lo teaching the user of the device at least 3 minutes at least 2 times a day (see pg. 16, ll. 18-20), however, does not specifically teach the instructions including a step of vibrating the device for less than 5 minutes daily over a period of time, for less than 5 minutes daily over less than 14 days, and a step of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01 G and 1G. 
Way teaches a method for inherently seating an aligner (see above Lo reference which teaches the method for seating an aligner along with further accelerating/growing bone) comprising respect to claims 43-44 a method of using the vibrational dental device for less than 5 minutes daily over less than 14 days and with respect to claim 47, a method of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01G and 1G (pars. 7-8, 75, “less than 180, 120 or 90 days includes less than 14 days. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lowe with the specific number of days, time and acceleration magnitude in order to achieve the desired treatment results, such .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-44 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 13-14 of copending Application No. 16/787,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 42, ‘445 teaches a method for seating orthodontic aligner (claim 13), providing a vibrational dental device configured to vibrate (claim 1) at a frequency between 60 Hz and 130 Hz (claims 2-4) and using the dental device to seat an orthodontic aligner (claim 13) comprising placing the orthodontic aligner over the occlusal surfaces of the user’s teeth (claim 13, it would have been obvious to one having ordinary skill in the art that the aligner is placed over the occlusal surfaces since the device is being used to seat the aligner and aligners are well known to be a shell device which covers the occlusal surfaces of the teeth), placing the mouthpiece into the oral cavity of the user against the orthodontic aligner (claim 13, it would have been 
With respect to claims 43-44, using the vibrational dental device for less than 5 minutes daily over a period of time, specifically less than 14 days (claim 14). With respect to the specific number of days, it would have been obvious to one having ordinary skill in the art to use the device for any desired amount of time depending on the length of treatment.
With respect to claim 47, configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01 G and 1 G (claim 7).
With respect to claims 48-49, wherein the mouthpiece is configured to vibrate at a frequency between 110 Hz and 130 Hz (claim 2, 4) and a frequency between 100Hz and 120 Hz (claims 2-3).
With respect to the limitations of “providing instructions’, it is noted that it would have been obvious to one having ordinary skill in the art to provide the user with the instructions needed to carry out the method as taught by ‘445.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/4/2021